368 U.S. 14 (1961)
GOODMAN
v.
UNITED STATES ET AL.
No. 281, Misc.
Supreme Court of United States.
Decided October 16, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Kenneth Carroad, Theodore Propp and Edwin L. Wolf for petitioner.
Solicitor General Cox for the United States et al.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. In the light of the representations of the Solicitor General and upon consideration of the entire record, the judgment of the Court of Appeals is vacated and the case is remanded to the District Court to permit the United States to file an appropriate motion in that court to withdraw its prior application for an order directing petitioner to testify.